El Juez Asociado Señor de Jesús
emitió la opinión del tribunal.
El apelante, juntamente con Armando Matta y Fernando Eeecio Cruz, fueron acusados de un delito de asesinato co-metido el 15 de febrero de 1942 en la persona de Walter Rochet Gregory en el barrio Pueblo Viejo de Guaynabo. El apelante obtuvo juicio por separado y la prueba demostró que él era dueño de un bar y cabaret denominado “Palo Seco Country Club”; que Walter Rochet Gregory y un amigo de éste llegaron la noche de autos al cabaret y con motivo de *516ciertas palabras que dichos dos individuos tuvieron con un mozo que los provocó y agredió, el dicho mozo, un compañero de éste y el acusado atacaron a las referidas dos personas con sillas y palos, falleciendo al día siguiente Walter Rochet Gregory a consecuencia de las contusiones recibidas. Al ter-minar la prueba el apelante solicitó de la corte instruyera al jurado que emitiese un veredicto declarando no culpable al acusado. Denegada dicha moción y sometido el caso al jurado, trajo éste un veredicto declarando al acusado culpable de homicidio voluntario, siendo sentenciado a nueve años de presidio con trabajos forzados.
 Alega el apelante como único error que 'de acuerdo con el testimonio del médico que practicó la autopsia, el ca-dáver presentó un sinnúmero de lesiones producidas por un instrumento no cortante, algunas de las cuales le ocasiona-ron un shock traumático que, agravado por el alcohol inhe-rido, determinó la muerte; que como no hubo evidencia ten-dente a demostrar que al inferir tales golpes el acusado apelante actuara movido de un designio común con los otros dos coacusados, ni pudo inferirse que fueran los golpes pro-pinados por el apelante y no los inferidos por los otros co-acusados los que produjeron la muerte a Walter Rochet Gregory, la evidencia es insuficiente para declarar al acusado responsable de la muerte.
La defensa admite en su alegato que el testimonio de seis testigos presenciales estableció que el apelante y los otros dos coacusados propinaron golpes con sillas y palos al in-terfecto. Siendo ello así, es de perfecta aplicación el artículo 36 del Código Penal, que prescribe:
“Todas las personas complicadas en la comisión de un crimen, ya fuere ‘felony’ o ‘misdemeanor,’ y que directamente cometieren el acto constitutivo del delito, . . . son principales o autores en el crimen co-metido.”
El designio común puede ser expreso o tácito. En el presente caso la participación activa del acusado en la co-*517misión del delito, la cual admite el propio apelante, consti-tuye la prueba del designio común con los otros coacusados para la realización del delito. Véase la monografía en 12 A.L.R. 275.
No cabe duda, pues, de que la evidencia que ante sí tuvo el jurado basta para sostener el veredicto.
Proceder por lo expuesto la confirmación de la sentencia.
El Juez Presidente Sr. Travieso no intervino.